DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/04/2021 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
 (f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: configured to receive in claim 1; configured to execute in claim 2; configured to execute in claim 3; configured to execute in claim 4; configured to execute in claim 5; configured to execute in claim 7; configured to receive in claim 16; configured to generate in claim 17; configured to receive in claim 17; configured to execute in claim 18; configured to execute in claim 19; configured to execute in claim 20; configured to execute in claim 21; configured to execute in claim 23.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9-12, 16, 17, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Nowatzyk (20150168713) in view of Morozov (20030123119).
Regarding claim 1, Nowatzyk discloses a tunable filter (Fig 1, [0026], system 10) comprising: an input focusing optic (12); an output focusing optic (32); a linearly-varying filter (Fig 1, second mirror 24, [0028], other types of mirrors might be used), wherein filtering parameters of the linearly-varying filter differ based on spatial position on the linearly-varying filter ([0028], second scan mirror 24, which rotates about axis 26 under control of galvanometer 28), an input angular scanning component (16) located at a front focal plane (Fig 1 controls axis 14 under control of galvanometer 16) of the input focusing optic (12) configured to receive an input beam (20), wherein the input focusing optic (12) receives the input beam (20) from the input angular scanning component (16) and directs (Fig 1) the input beam to the linearly-varying filter (24), wherein a position of the input beam on the linearly-varying filter (24) is selectable based on an angle of the input angular scanning component (Fig 1 shows axis 26 under control of galvanometer 28) but does not teach wherein the linearly-varying filter is located at a back focal plane of the input focusing optic and a front focal plane of the output focusing optic; and an output angular scanning component located at a back focal plane of the output focusing optic, wherein the output focusing optic receives the input beam from the linearly-varying filter as a filtered beam and directs the filtered beam to the output angular scanning component, wherein the output angular scanning component provides the filtered beam as an output beam along an output path selectable based on an angle of the output angular scanning component.
However, in a similar endeavor, Morozov teaches wherein the linearly-varying filter (Fig 2, LVF 50) is located at a back focal plane of the input focusing optic (48) and a front focal plane of the output focusing optic ([0028], Fig 2, 52); and an output angular scanning component (54) located at a back focal plane of the output focusing optic (Fig 2, 54 disposed at the focal point of the focusing lens 52), wherein the output focusing optic (52) receives the input beam from the linearly-varying filter (50) as a filtered beam and directs the filtered beam to the output angular scanning component (LVF 50 is disposed in an optical path of a deflected path to pass a selected wavelength channel beam of the deflected beam in dependence upon a deflection angle, Fig 2), wherein the output angular scanning component (54) provides the filtered beam as an output beam along an output path selectable based on an angle of the output angular scanning component (Fig 2, LVF 50 provides output beam to lens 52).
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nowatzyk with the components of Morozov for the purpose of producing a compact optical performance monitoring device (Morozov, [0007]). 
Regarding claim 9, Nowatzyk in view of Morozov discloses the invention as described in claim 1 and Morozov further teaches wherein at least one of the input focusing optic (48) or the output focusing optic (52) comprises: at least one of a parabolic mirror, an elliptical mirror, or a refractive scan lens ([0028], lens 48 is disposed at a focal length).  
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nowatzyk with the components of Morozov for the purpose reducing the dimension of a desired focal spot (Morozov, [0034]). 
Regarding claim 10, Nowatzyk in view of Morozov discloses the invention as described in claim 1 and Morozov further teaches wherein the linearly-varying filter (LVF 50) comprises: a linearly-varying spectral filter ([0038], LVF serves to narrow the spectral response of the filter).
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the  optical device of Nowatzyk with the components of Morozov for the purpose of producing a compact optical performance monitoring device (Morozov, [0007]). 
Regarding 11, Nowatzyk in view of Morozov discloses the invention as described in claim 10 and Morozov further teaches wherein the linearly-varying spectral filter (50) comprises: at least one of a long-pass filter or a short-pass filter ([0011], a selected wavelength channel of the deflected beam), wherein a cut-off wavelength varies based the position on the linearly-varying spectral filter ([0011]).
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the  optical device of Nowatzyk with the components of Morozov for the purpose of producing a compact optical performance monitoring device (Morozov, [0007]).
Regarding 12, Nowatzyk in view of Morozov discloses the invention as described in claim 10 and Morozov further teaches wherein the linearly-varying spectral filter (50) comprises: a band-pass filter ([0031], layers 40), wherein at least one of a central passed wavelength or a spectral pass width varies based the position on the linearly-varying spectral filter ([0031], 40 can thus be tuned to different wavelengths by translating the incident beam relative to the filter.
Regarding claim 16, Nowatzyk discloses a system (Fig 1, [0026], system 10) comprising: two or more tunable filters ([0026], each of the three mirrors is controlled by a respective precision galvanometer), wherein a tunable filter of the two or more tunable filters comprises: an input focusing optic (12); an output focusing optic (32); a linearly-varying filter (Fig 1, second mirror 24, [0028], other types of mirrors might be used), wherein filtering parameters of the linearly-varying filter differ based on spatial position on the linearly-varying filter ([0028], second scan mirror 24, which rotates about axis 26 under control of galvanometer 28), an input angular scanning component (16) located at a front focal plane (Fig 1 controls axis 14 under control of galvanometer 16) of the input focusing optic (12) configured to receive an input beam (20), wherein the input angular scanning component (16) receives the input beam from the input focusing optic and directs the input beam to the linearly-varying filter (24), wherein a position of the input beam on the linearly-varying filter is selectable based on an angle of the input angular scanning component (Fig 1 shows axis 26 under control of galvanometer 28), wherein the output beam (Fig 1, 38) of all but a last of the two or more tunable filters (Fig 1, scan mirror 12, 24, and 32) is an input beam (Fig 1, [0026], light beam is thereby controlled to scan in a desired direction) of a following tunable filter of the two or more tunable filters ([0026]) but does not teach an output angular scanning component located at a back focal plane of the output focusing optic, wherein the output focusing optic receives the input beam from the linearly-varying filter as a filtered beam and directs the filtered beam to the output angular scanning component. However, Morozov teaches an output angular scanning component (54) located at a back focal plane of the output focusing optic (Fig 2, 54 disposed at the focal point of the focusing lens 52), wherein the output focusing optic (52) receives the input beam from the linearly-varying filter (50) as a filtered beam and directs the filtered beam to the output angular scanning component (LVF 50 is disposed in an optical path of a deflected path to pass a selected wavelength channel beam of the deflected beam in dependence upon a deflection angle, Fig 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nowatzyk with the components of Morozov for the purpose of producing a compact optical performance monitoring device (Morozov, [0007]).
Regarding claim 17, Nowatzyk discloses an illumination system (Fig 1, [0011], optical beam, at least three mirrors arranged, respective axes of rotation parallel to respective mirror surface) comprising: an illumination source ([0026], light source) configured to generate an input beam (18); and a filtering sub-system (10) including two or more tunable filters ([0026], each of the three mirrors is controlled by a respective precision galvanometer), wherein a tunable filter of the two or more tunable filters comprises: an input focusing optic (12); an output focusing optic (32); a linearly-varying filter (Fig 1, second mirror 24, [0028], other types of mirrors might be used), wherein filtering parameters of the linearly- varying filter differ based on spatial position on the linearly-varying filter ([0028], second scan mirror 24, which rotates about axis 26 under control of galvanometer 28), an input angular scanning component (16) located at a front focal plane (Fig 1 controls axis 14 under control of galvanometer 16) of the input focusing optic (12) configured to receive an input beam (20), wherein the input angular scanning component (16) receives the input beam from the input focusing optic and directs the input beam to the linearly-varying filter (24), wherein a position of the input beam on the linearly-varying filter is selectable based on an angle of the input angular scanning component (Fig 1 shows axis 26 under control of galvanometer 28), wherein the output beam (Fig 1, 38) of all but a last of the two or more tunable filters (Fig 1, scan mirror 12, 24, and 32) is an input beam (Fig 1, [0026], light beam is thereby controlled to scan in a desired direction) of a following tunable filter of the two or more tunable filters ([0026]) and wherein the input angular scanning component (16) of a first of the two or more tunable filters ([0026]) is an input angular scanning component (16) of the filtering sub-system (Fig 1) and receives illumination from the illumination source as the input beam ([0026], light source), but does not teach wherein the output angular scanning component of the last of the two or more tunable filters is an output angular scanning component of the filtering sub-system, wherein the linearly-varying filter is located at a back focal plane of the input focusing optic and a front focal plane of the output focusing optic; an output angular scanning component located at a back focal plane of the output focusing optic, wherein the output focusing optic receives the input beam from the linearly-varying filter as a filtered beam and directs the filtered beam to the output angular scanning component. However, Morozov teaches wherein the output angular scanning component (54) of the last of the two or more tunable filters is an output angular scanning component of the filtering sub-system ([0036], double-pass of the input beam through a LVF) wherein the linearly-varying filter (Fig 2, LVF 50) is located at a back focal plane of the input focusing optic (48) and a front focal plane of the output focusing optic ([0028], Fig 2, 52); wherein the output focusing optic (52) receives the input beam from the linearly-varying filter (50) as a filtered beam and directs the filtered beam to the output angular scanning component (LVF 50 is disposed in an optical path of a deflected path to pass a selected wavelength channel beam of the deflected beam in dependence upon a deflection angle, Fig 2).
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nowatzyk with the components of Morozov for the purpose of producing a compact optical performance monitoring device (Morozov, [0007]).
Regarding claim 25, Nowatzyk in view of Morozov discloses the invention as described in claim 17 and Morozov further teaches wherein at least one of the input focusing optic (48) or the output focusing optic (52) of any of the two or more tunable filters ([0026], Fig 1) comprises: at least one of a parabolic mirror, an elliptical mirror, or a refractive scan lens ([0028], lens 48 is disposed at a focal length).
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nowatzyk with the components of Morozov for the purpose reducing the dimension of a desired focal spot (Morozov, [0034]). 
Regarding claim 27, Nowatzyk in view of Morozov discloses the invention as described in claim 17 and Morozov further teaches wherein at least one of the input angular scanning component (14) or the output angular scanning component (38) of any of the two or more tunable filters ([0026], Fig 1) comprises: at least one of a galvanometer  ([0090], Fig 1, laser beam is reflected by the galvanometer mirror 42), an acousto-optic deflector, an electro-optic deflector, a polygon scanner, or a micro-electro-mechanical systems (MEMS) deflector.
It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nowatzyk and Morozov with the components of D'Aligny to increase the focusing range within a photosensitive system (D'Aligny, [0008]).
Claim(s) 2-5, 13, 14, 18-21, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nowatzyk (20150168713) in view of Morozov (20030123119) and in further view of Hill (20180052099).
 Regarding claim 2, Nowatzyk in view of Morozov discloses the invention as described in claim 1 but does not teach further comprising: a controller communicatively coupled to the input angular scanning component and the output angular scanning component, the controller including one or more processors configured to execute program instructions causing the one or more processors to: select the angle of the input angular scanning component to select the position of the input beam on the linearly-varying filter. However, Hill teaches further comprising: a controller ([0036], controller 114) communicatively coupled to the input angular scanning component ([0041], Fig 1B, steering mirrors 119) and the output angular scanning component (polarization rotator 124), the controller including one or more processors (processors 126) configured to execute program instructions ([0037]) causing the one or more processors to: select the angle of the input angular scanning component to select the position of the input beam on the linearly-varying filter ([0045], different polarizations and the relative intensity of the channel beams 108 may be controllable by adjusting the polarization angle of the illumination beam 104 with the polarization rotator 124 with respect to the orientation of the polarized beam splitter). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nowatzyk and Morozov with the components of Hill for the purpose of simultaneously modifying the spectral transmissivity of one or more tuning channels within a system (Hill, [0030]).
Regarding claim 3, Nowatzyk in view of Morozov and in further view of Hill discloses the invention as described in claim 2 and Hill further teaches wherein the one or more processors (processors 126) are further configured to execute program instructions ([0037]) causing the one or more processors to: select an angle of the output angular scanning component based on the angle of the input angular scanning component to direct the output beam along a fixed output path ([0045], different polarizations and the relative intensity of the channel beams 108 may be controllable by adjusting the polarization angle of the illumination beam 104 with the polarization rotator 124 with respect to the orientation of the polarized beam splitter). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nowatzyk and Morozov with the components of Hill for the purpose of simultaneously modifying the spectral transmissivity of one or more tuning channels within a system (Hill, [0030]).
Regarding claim 4, Nowatzyk in view of Morozov and in further view of Hill discloses the invention as described in claim 2 and Hill further teaches wherein the one or more processors (processors 126) are further configured to execute program instructions ([0037]) causing the one or more processors to: select an angle of at least one of the output angular scanning component or the input angular scanning component to direct the output beam to a selected output channel of two or more output channels (Fig 1B, [0045], channel beams 108 may be controllable by adjusting the polarization angle of the illumination beam 104 with the polarization rotator 124). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nowatzyk and Morozov with the components of Hill for the purpose of simultaneously modifying the spectral transmissivity of one or more tuning channels within a system (Hill, [0030]).
Regarding claim 5, Nowatzyk in view of Morozov and in further view of Hill discloses the invention as described in claim 2 and Hill further teaches wherein the one or more processors (processors 126)  are further configured to execute program instructions ([0037]) causing the one or more processors to: select an angle of at least one of the output angular scanning component or the input angular scanning component to receive the input beam from a selected illumination source of two or more illumination sources (Fig 1B, [0045], channel beams 108 may be controllable by adjusting the polarization angle of the illumination beam 104 with the polarization rotator 124). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nowatzyk and Morozov with the components of Hill for the purpose of simultaneously modifying the spectral transmissivity of one or more tuning channels within a system (Hill, [0030]).
Regarding claim 13, Nowatzyk in view of Morozov discloses the invention as described in claim 1 but does not teach wherein the linearly-varying filter comprises: a linearly-varying neutral density filter, wherein a transmissivity varies based the position on the linearly-varying neutral density filter. However, Hill teaches wherein the linearly-varying filter (101) comprises: a linearly-varying neutral density filter ([0054], one or more neutral density filters), wherein a transmissivity varies based the position on the linearly-varying neutral density filter ([0054], an intensity filter may include any type of optical element or set of optical elements suitable for selectively attenuating the spectral power of one or wavelengths of a channel beam 108). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nowatzyk and Morozov with the components of Hill for the purpose of simultaneously modifying the spectral transmissivity of one or more tuning channels within a system (Hill, [0030]).
Regarding claim 14, Nowatzyk in view of Morozov discloses the invention as described in claim 1 but does not teach wherein the linearly-varying filter comprises: a linearly-varying polarizer, wherein a passed polarization varies based the position on the linearly-varying polarizer. However, Hill teaches wherein the linearly-varying filter (101) comprises: a linearly-varying polarizer (channel selector 106), wherein a passed polarization varies based the position on the linearly-varying polarizer ([0050], channel selector 106 may separate the illumination beam 104 into two orthogonally-polarized channel beams 108a,b). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nowatzyk and Morozov with the components of Hill for the purpose of simultaneously modifying the spectral transmissivity of one or more tuning channels within a system (Hill, [0030]).
Regarding claim 18, Nowatzyk in view of Morozov discloses the invention as described in 17 but does not teach further comprising: a controller communicatively coupled to the two or more tunable filters, the controller including one or more processors configured to execute program instructions causing the one or more processors to: select the angle of the input angular scanning component of the filtering sub-system to select the position of the input beam on the linearly- varying filter. However, Hill teaches further comprising: a controller ([0036], controller 114) communicatively coupled to the two or more tunable filters ([0026], each of the three mirrors is controlled by a respective precision galvanometer), the controller (114) including one or more processors (processors 126) configured to execute program instructions ([0037]) causing the one or more processors to: select the angle of the input angular scanning component of the filtering sub-system to select the position of the input beam on the linearly- varying filter ([0045], different polarizations and the relative intensity of the channel beams 108 may be controllable by adjusting the polarization angle of the illumination beam 104 with the polarization rotator 124 with respect to the orientation of the polarized beam splitter). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nowatzyk and Morozov with the components of Hill for the purpose of simultaneously modifying the spectral transmissivity of one or more tuning channels within a system (Hill, [0030]).
Regarding claim 19, Nowatzyk in view of Morozov and in further view of Hill discloses the invention as described in claim 18 and Hill further teaches wherein the one or more processors (processors 126) are further configured to execute program instructions ([0037]) causing the one or more processors to: select an angle of the output angular scanning component of the filtering sub-system based on the angle of the input angular scanning component to direct the output beam along a fixed output path ([0045], different polarizations and the relative intensity of the channel beams 108 may be controllable by adjusting the polarization angle of the illumination beam 104 with the polarization rotator 124 with respect to the orientation of the polarized beam splitter). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nowatzyk and Morozov with the components of Hill for the purpose of simultaneously modifying the spectral transmissivity of one or more tuning channels within a system (Hill, [0030]).
Regarding claim 20, Nowatzyk in view of Morozov and in further view of Hill discloses the invention as described in claim 18 and Hill further teaches wherein the one or more processors (processors 126) are further configured to execute program instructions ([0037]) causing the one or more processors to: select an angle of at least one of the output angular scanning component of the filtering sub-system or the input angular scanning component to direct the output beam to a selected output channel of two or more output channels (Fig 1B, [0045], channel beams 108 may be controllable by adjusting the polarization angle of the illumination beam 104 with the polarization rotator 124). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nowatzyk and Morozov with the components of Hill for the purpose of simultaneously modifying the spectral transmissivity of one or more tuning channels within a system (Hill, [0030]).
Regarding claim 21, Nowatzyk in view of Morozov and in further view of Hill discloses the invention as described in claim 18 and Hill further teaches wherein the illumination source (100) is a first of two or more illumination sources (116a, 116b), wherein the one or more processors (126) are further configured to execute program instructions ([0037]) causing the one or more processors to: select an angle of at least one of the output angular scanning component of the filtering sub-system ([0045], different polarizations and the relative intensity of the channel beams 108 may be controllable by adjusting the polarization angle of the illumination beam 104 with the polarization rotator 124 with respect to the orientation of the polarized beam splitter) or the input angular scanning component of the filtering sub-system to receive light from a selected illumination source of two or more illumination sources as the input beam to the filtering sub-system. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nowatzyk and Morozov with the components of Hill for the purpose of simultaneously modifying the spectral transmissivity of one or more tuning channels within a system (Hill, [0030]).
Regarding claim 26, Nowatzyk in view of Morozov and in further view of Hill discloses the invention as described in claim 17 and Hill further teaches wherein the linearly-varying filter of any of the two or more tunable filters (112) comprises: at least one of a linearly-varying spectral filter, a linearly-varying neutral density filter ([0054], one or more neutral density filters), a linearly-varying polarizer, or a linearly-varying waveplate.  It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nowatzyk and Morozov with the components of Hill for the purpose of simultaneously modifying the spectral transmissivity of one or more tuning channels within a system (Hill, [0030]).
	Regarding claim 28, Nowatzyk in view of Morozov discloses the invention as described in 17 but does not teach wherein the illumination source comprises: at least one of a supercontinuum laser source, a laser-driven plasma source, or a laser diode. However, Hill teaches wherein the illumination source comprises: at least one of a supercontinuum laser source ([0034], a supercontinuum laser source), a laser-driven plasma source, or a laser diode. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nowatzyk and Morozov with the components of Hill for the purpose of providing an optimized illumination profile (Hill, [0032]).
Claim(s) 6-8, 15, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Nowatzyk (20150168713) in view of Morozov (20030123119) and in further view of D'Aligny (20020143506).
Regarding claim 6, Nowatzyk in view of Morozov discloses the invention as described in claim 1 but does not teach further comprising: a cross-axis angular scanning component to receive the output beam from the output angular scanning component, wherein a scanning plane of the cross- axis angular scanning component is orthogonal to a scanning plane of the output angular scanning component, wherein the output beam may be directed along any output angle by controlling the output angular scanning component and the cross- axis angular scanning component. However, D'Aligny teaches further comprising: a cross-axis angular scanning component ([0145], Fig 1, Fig 5, galvanometer mirror 42) to receive the output beam (20) from the output angular scanning component (38), wherein a scanning plane of the cross-axis angular scanning component is orthogonal to a scanning plane of the output angular scanning component (Fig 5, [0145], galvanometer mirror 42 which is linked to means for controlling its position around the orthogonal axes 16 and 44, which intersect at the point 0), wherein the output beam may be directed along any output angle by controlling the output angular scanning component and the cross-axis angular scanning component (Fig 5, [0145], galvanometer mirror 42 which is linked to means for controlling its position around the orthogonal axes 16 and 44, which intersect at the point 0). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nowatzyk and Morozov with the components of D'Aligny to increase the focusing range within a photosensitive system (D'Aligny, [0008]).
Regarding claim 7, Nowatzyk in view of Morozov and in further view of D'Aligny discloses the invention as described in claim 6 and D'Aligny further teaches further comprising: a controller (12, microcomputer) communicatively coupled to the input angular scanning component (14) and the output angular scanning component (38), the controller (12) including one or more processors configured to execute program instructions causing the one or more processors  ([0061], electronic part 12 has an on-board microcomputer architecture) to: modulate the output angular scanning component (38) and the cross-axis angular scanning component (42) to modulate the output angle to mitigate speckle ([0187]). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nowatzyk and Morozov with the components of D'Aligny to increase the focusing range within a photosensitive system (D'Aligny, [0008]).
Regarding claim 8, Nowatzyk in view of Morozov and in further view of D'Aligny discloses the invention as described in claim 7 and D'Aligny further teaches further comprising: a coupling lens (50) to direct ([0107], backscattered power on the device 2 varies inversely proportionally) the output beam from the cross-axis angular scanning component (42) to an input face of an optical fiber (28), wherein modulating the output angular scanning component (38) and the cross-axis angular scanning component (42) to modulate the output angle modulates at least one of a position or an angle of the output beam on the input face of the optical fiber (Fig 1, [0077], beam reflected by the spherical mirror 38 towards the scene 4 and conversely to direct a laser beam backscattered by the scene 4 towards the spherical mirror 38). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nowatzyk and Morozov with the components of D'Aligny to increase the focusing range within a photosensitive system (D'Aligny, [0008]).
Regarding claim 15, Nowatzyk in view of Morozov discloses the invention as described in claim 1 but does not wherein at least one of the input angular scanning component or the output angular scanning component comprises: at least one of a galvanometer, an acousto-optic deflector, an electro-optic deflector, a polygon scanner, or a micro-electro-mechanical systems (MEMS) deflector. However, D'Aligny teaches wherein at least one of the input angular scanning component (14) or the output angular scanning component (38) comprises: at least one of a galvanometer ([0090], Fig 1, laser beam is reflected by the galvanometer mirror 42), an acousto-optic deflector, an electro-optic deflector, a polygon scanner, or a micro-electro-mechanical systems (MEMS) deflector. It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nowatzyk and Morozov with the components of D'Aligny to increase the focusing range within a photosensitive system (D'Aligny, [0008]).
Regarding claim 22, Nowatzyk in view of Morozov discloses the invention as described in claim 18 but does not teach further comprising: a cross-axis angular scanning component to receive the output beam of the filtering sub-system from the output angular scanning component of the filtering sub-system, wherein a scanning plane of the cross-axis angular scanning component is orthogonal to a scanning plane of the output angular scanning component of the filtering sub-system, wherein the output beam may be directed along any output angle by controlling the output angular scanning component of the filtering sub-system and the cross-axis angular scanning component. However, D'Aligny teaches a cross-axis angular scanning component ([0145], Fig 1, Fig 5, galvanometer mirror 42) to receive the output beam (20) of the filtering sub-system from the output angular scanning component (38) of the filtering sub-system, wherein a scanning plane of the cross-axis angular scanning component is orthogonal to a scanning plane of the output angular scanning component (Fig 5, [0145], galvanometer mirror 42 which is linked to means for controlling its position around the orthogonal axes 16 and 44, which intersect at the point 0) of the filtering sub-system, wherein the output beam may be directed along any output angle by controlling the output angular scanning component of the filtering sub-system and the cross-axis angular scanning component (Fig 5, [0145], galvanometer mirror 42 which is linked to means for controlling its position around the orthogonal axes 16 and 44, which intersect at the point 0). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nowatzyk and Morozov with the components of D'Aligny to increase the focusing range within a photosensitive system (D'Aligny, [0008]).
Regarding claim 23, Nowatzyk in view of Morozov and in further view of D'Aligny discloses the invention as described in claim 22 and D'Aligny further teaches further comprising: a controller (12, microcomputer) communicatively coupled to the input angular scanning component (14) and the output angular scanning component (38), the controller (12) including one or more processors ([0061], electronic part 12 has an on-board microcomputer architecture) configured to execute program instructions ([0061]) causing the one or more processors to: modulate the output angular scanning component (38) of the filtering sub-system and the cross-axis angular scanning component (42) to modulate the output angle to mitigate speckle ([0187]). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nowatzyk and Morozov with the components of D'Aligny to increase the focusing range within a photosensitive system (D'Aligny, [0008]).
Regarding claim 24, Nowatzyk in view of Morozov and in further view of D'Aligny discloses the invention as described in claim 23 and D'Aligny further teaches further comprising: a coupling lens (50) to direct  ([0107], backscattered power on the device 2 varies inversely proportionally) the output beam from the cross-axis angular scanning component (42) to an input face of an optical fiber (28), wherein modulating the output angular scanning component (38) of the filtering sub-system and the cross-axis angular scanning component (42) to modulate the output angle modulates at least one of a position or an angle of the output beam of the filtering sub-system on the input face of the optical fiber  (Fig 1, [0077], beam reflected by the spherical mirror 38 towards the scene 4 and conversely to direct a laser beam backscattered by the scene 4 towards the spherical mirror 38). It would have been obvious to one of ordinary skill in the art at the time of the invention was filed to combine the optical device of Nowatzyk and Morozov with the components of D'Aligny to increase the focusing range within a photosensitive system (D'Aligny, [0008]).
Allowable Subject Matter
Claims 29-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Specifically, with respect to dependent claim 29, the prior art of Nowatzyk taken either singly or in combination with any other prior art fails to suggest such an illumination system including the specific arrangement: ” wherein the two or more tunable filters comprise: a first tunable filter, wherein the linearly-varying filter of the first tunable filter includes a neutral density filter; a second tunable filter, wherein the linearly-varying filter of the second tunable filter includes a low-pass spectral filter; and a third tunable filter, wherein the linearly-varying filter of the third tunable filter includes a high-pass spectral filter”. Claims 30-32 are allowed to their dependency to claim 29.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kume (20180059407), Cook (20090109561), Duggan (20020191294), and Muller (4618759) are beam steering devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARRIEF I BROOME/           Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872